       Case: 3:19-cv-00435-wmc Document #: 19 Filed: 07/02/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JEFFREY STONE,

                      Plaintiff,
                                                                  Case No. 19-cv-435-wmc
       v.

ANDREW M. SAUL,
Commissioner of Social Security,

                      Defendant.


                              JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Andrew M. Saul against plaintiff Jeffrey Stone affirming the Commissioner’s decision

denying in part plaintiff's application for a period of disability, disability insurance benefits

and supplemental security income.



  s/ R. Swanson, Deputy Clerk                                         7/2/2020                _
Peter Oppeneer, Clerk of Court                            Date
